Exhibit 10.4

 

ADDITIONAL ISSUANCE AGREEMENT

 

This Additional Issuance Agreement (this “Agreement”), dated as of September 5,
2018, is made pursuant to that certain Securities Purchase Agreement, dated as
of March 5, 2018 (the “Purchase Agreement”), as amended, by and between GeoVax
Labs, Inc. (the “Company”) and the purchaser signatory hereto (the “Purchaser”)
for the purchase of the Company’s Series E Convertible Preferred Stock (the
“Additional Preferred Stock”) and Common Stock Purchase Warrants (“Warrants”,
and together with the Additional Preferred Stock, the “Additional Securities”).
Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.     Issuance of Additional Securities. The Company hereby agrees to issue to
the Purchaser, and the Purchaser hereby agrees to purchase, (a) 300 shares of
Preferred Stock and (b) Warrants to purchase up to 23,584,906 shares of Common
Stock. The Warrants shall be in the form of Exhibit A attached hereto. The total
purchase price to the Purchaser for the purchase of the Additional Securities
shall be $300,000. The Company shall promptly deliver to the Purchaser the
Additional Securities.

 

2.     Documents. The rights and obligations of the Purchaser and of the Company
with respect to the Additional Securities and the shares of Common Stock
issuable under the Additional Securities (the “New Underlying Shares”) shall be
identical in all respects to the rights and obligations of such Purchaser and of
the Company with respect to the Preferred Stock and the Underlying Shares issued
and issuable pursuant to the Purchase Agreement. Any rights of a Purchaser or
covenants of the Company which are dependent on such Purchaser holding
securities of the Company or which are determined in magnitude by such
Purchaser’s purchase of securities pursuant to the Purchase Agreement shall be
deemed to include any securities purchased or issuable hereunder. The Purchase
Agreement is hereby amended so that the term “Preferred Stock” includes the
Additional Securities issued hereunder and “Underlying Shares” includes the New
Underlying Shares.

 

3.     Representations and Warranties of the Company. The Company hereby makes
to the Purchaser the following representations and warranties:

 

(a)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

1

--------------------------------------------------------------------------------

 

 

(b)     No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) subject to the Required
Approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company in connection
with, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument (evidencing
Company debt or otherwise) or other material understanding to which such Company
is a party or by which any property or asset of the Company is bound or
affected; or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except, in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

(c)     Issuance of the Additional Securities. The Additional Securities are
duly authorized and, upon the execution of this Agreement by a Purchaser, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents. The Additional Underlying Shares, when issued in
accordance with the terms of the Additional Securities, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Additional Underlying
Shares at least equal to the Required Minimum (in addition to share underlying
the Warrants) on the date hereof.

 

(d)     Affirmation of Prior Representations and Warranties. Except as set forth
on Schedule 3(d) hereto, the Company hereby represents and warrants to each
Purchaser that the Company’s representations and warranties listed in Section
3.1 of the Purchase Agreement are true and correct as of the date hereof.

 

2

--------------------------------------------------------------------------------

 

 

4.     Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:

 

(a)     Authority. The execution, delivery and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser. This
Agreement has been duly executed by such Purchaser and, when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)     Own Account. Such Purchaser (i) understands that the Additional
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law, (ii) is acquiring the
Additional Securities as principal for its own account and not with a view to or
for distributing or reselling such Additional Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, (iii)
has no present intention of distributing any of such securities in violation of
the Securities Act or any applicable state securities law and (iv) has no
arrangement or understanding with any other persons regarding the distribution
of such Additional Securities (this representation and warranty not limiting
such Purchaser’s right to sell the Additional Underlying Shares pursuant to a
registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Such Purchaser is acquiring the Additional Securities
hereunder in the ordinary course of its business. Such Purchaser does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Additional Securities or Additional Underlying Shares.

 

(c)     Purchaser Status. Such Purchaser is an “accredited investor” as defined
in Rule 501under the Securities Act.

 

(d)     General Solicitation. Such Purchaser is not purchasing the Additional
Securities as a result of any advertisement, article, notice or other
communication regarding the Additional Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.

 

5.     Public Disclosure. The Company shall disclose the material terms of the
transactions contemplated hereby. The Company shall consult with the Purchaser
in issuing any other press releases with respect to the transactions
contemplated hereby.

 

3

--------------------------------------------------------------------------------

 

 

6.     Delivery of Opinion. Concurrently herewith, the Company shall deliver to
the Purchaser an opinion of counsel regarding this Agreement and the issuance of
the Additional Securities in form and substance reasonably acceptable to the
Purchaser.

 

7.     Effect on Transaction Documents. Except as expressly set forth above, all
of the terms and conditions of the Transaction Documents shall continue in full
force and effect after the execution of this Agreement and shall not be in any
way changed, modified or superseded by the terms set forth herein, including,
but not limited to, any other obligations the Company may have to the Purchaser
under the Transaction Documents. Notwithstanding the foregoing, this Agreement
shall be deemed for all purposes as an amendment to any Transaction Document as
required to serve the purposes hereof, and in the event of any conflict between
the terms and provisions of the Additional Securities or any other Transaction
Document, on the one hand, and the terms and provisions of this Agreement, on
the other hand, the terms and provisions of this Agreement shall prevail.

 

8.     Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each
Purchaser.

 

9.     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

10.     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Purchaser. The Company may not assign (except
by merger) its rights or obligations hereunder without the prior written consent
of the Purchaser of the then-outstanding Securities. The Purchaser may assign
their rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement.

 

11.     Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

12.     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

4

--------------------------------------------------------------------------------

 

 

13.     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

14.     Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------

 

 

 Executed as of the first date written above by the undersigned duly authorized
representatives of the Company and the Purchaser:

 

GEOVAX LABS, INC.

 

 

By:                                                                            
      

        Name: David Dodd

        Title: President & CEO

 

 

Name of Purchaser: __________________.

 

Signature of Authorized Signatory: ___________________________

 

Name of Authorized Signatory: ________________

 

Title of Authorized Signatory: ______________

 

Purchase Price:          $___________

 

Shares of Preferred Stock:     __________

 

Warrant Shares:          __________

 

6